                  Case 19-11299-LSS           Doc 209        Filed 07/29/19        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )          Chapter 11
                                                    )
SPORTCO HOLDINGS, INC., et al.,1                    )          Case No. 19-11299 (LSS)
                                                    )
                            Debtors.                )          (Jointly Administered)
                                                    )          Re: Docket Nos. 8, 51 and 160

   SECOND BRIDGE ORDER AMENDING THE COURT’S INTERIM ORDER (I)
  AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING, (II)
 AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
 (IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION LENDERS,
            (V) MODIFYING AUTOMATIC STAY, (VI) SCHEDULING
         A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

         Upon the Debtors’ Motion of Debtors for Entry of Interim and Final Orders (I)

Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the

Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.

8] (the “DIP Motion”), the Interim Order (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and

Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to

the Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and

(VII) Granting Related Relief [Docket No. 51] entered on June 13, 2019 (the “Interim DIP

Order”)2 and the Bridge Order Amending the Court’s Interim Order (I) Authorizing the Debtors

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Interim DIP
Order

DM_US 161223629-5.105320.0013
69826940.1
                  Case 19-11299-LSS        Doc 209     Filed 07/29/19    Page 2 of 3



to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)

Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting

Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a

Final Hearing, and (VII) Granting Related Relief [Docket No. 160] entered on July 16, 2019 (the

“First Bridge Order”); and upon the agreement of the Debtors’ the DIP Agent, the Prepetition

Agents, and the Committee; and upon the record established at the Interim Hearing;

         IT IS HEREBY ORDERED THAT:

         1.        The relief requested in the DIP Motion is GRANTED on the terms set forth in this

order (the “Second Bridge Order”).

         2.        The Final Hearing to consider entry of the Final Order, final approval of the DIP

Facility, and final approval of the Debtors’ use of Cash Collateral is adjourned to August 6, 2019

at 10:00 AM (ET) (such adjourned date, the “Adjourned Final Hearing”) or such other date as

determined by the Court.

         3.        Notwithstanding Paragraph 11 of the Interim DIP Order or anything in the First

Bridge Order, the Debtors are hereby authorized to continue their use of Cash Collateral for the

period from the date of this Second Bridge Order through and including the Adjourned Final

Hearing (such period, the “Second Bridge Period”) on the terms and conditions set forth in the

Interim DIP Order, as amended by this Second Bridge Order.

         4.        During the Second Bridge Period only, the budget attached as Exhibit 1 to the

First Bridge Order shall be considered the “Approved Budget” as such term is defined in the

Interim DIP Order; provided that the Committee’s line item in the professional fee Carve Out

shall be $531,250 through the week ending August 9, 2019.




                                                   2
DM_US 161223629-5.105320.0013
                  Case 19-11299-LSS       Doc 209     Filed 07/29/19    Page 3 of 3



         5.        The Debtors are not required to file a supplemental or amended motion to obtain

approval of the DIP Motion or the Final Order provided that the Debtors shall file a form of Final

Order and proposed budget no later than August 1, 2019 at 4:00 PM (ET).

         6.        Except as otherwise modified by this Second Bridge Order, the Interim DIP Order

shall remain in full force and effect during the Second Bridge Period in accordance with its

terms.

         7.        The Court has and will retain jurisdiction to enforce the terms of, any and all

matters arising from or related to the DIP Facility, the Interim DIP Order, and/or this Second

Bridge Order.




         Dated: July 29th, 2019                       LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
                                                  3
DM_US 161223629-5.105320.0013
